

	

		II

		109th CONGRESS

		1st Session

		S. 960

		IN THE SENATE OF THE UNITED STATES

		

			April 28, 2005

			Mr. Enzi (for himself,

			 Mr. Dorgan, Mr.

			 Johnson, and Mr. Thomas)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Packers and Stockyards Act, 1921, to

		  prohibit the use of certain anti-competitive forward

		  contracts.

	

	

		1.Short titleThis Act may be cited as the

			 Captive Supply Reform

			 Act.

		2.Limitation on

			 use of forward contracts

			(a)In

			 generalSection 202 of the Packers and Stockyards Act, 1921

			 (7 U.S.C.

			 192), is amended—

				(1)by striking

			 to: and inserting to—;

				(2)by redesignating

			 subsections (a), (b), (c), (d), (e), (f), and (g) as paragraphs (1), (2), (3),

			 (4), (5), (7), and (8), respectively, and indenting appropriately;

				(3)in paragraph (7)

			 (as redesignated by paragraph (2)), by designating paragraphs (1), (2), and (3)

			 as subparagraphs (A), (B), and (C), respectively;

				(4)in paragraph (8)

			 (as redesignated by paragraph (2)), by striking subdivision (a), (b),

			 (c), (d), or (e) and inserting paragraph (1), (2), (3), (4),

			 (5), or (6);

				(5)in each of

			 paragraphs (1), (2), (3), (4), (5), (7), and (8) (as redesignated by paragraph

			 (2)), by striking the first capital letter of the first word in the paragraph

			 and inserting the same letter in the lower case;

				(6)in each of

			 paragraphs (1) through (5) (as redesignated by paragraph (2)), by striking

			 or at the end; and

				(7)by inserting

			 after paragraph (5) (as redesignated by paragraph (2)) the following:

					

						(6)use, in

				effectuating any sale of livestock, a forward contract that—

							(A)does not contain

				a firm base price that may be equated to a fixed dollar amount on the day on

				which the forward contract is entered into;

							(B)is not offered

				for bid in an open, public manner under which—

								(i)buyers and

				sellers have the opportunity to participate in the bid;

								(ii)more than 1

				blind bid is solicited; and

								(iii)buyers and

				sellers may witness bids that are made and accepted;

								(C)is based on a

				formula price; or

							(D)provides for the

				sale of livestock in a quantity in excess of—

								(i)in the case of

				cattle, 40 cattle;

								(ii)in the case of

				swine, 30 swine; and

								(iii)in the case of

				other types of livestock, a comparable quantity of the type of livestock

				determined by the

				Secretary.

								.

				(b)DefinitionsSection

			 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182(a)) is amended by

			 adding at the end the following:

				

					(15)Formula

				price

						(A)In

				generalThe term formula price means any price term

				that establishes a base from which a purchase price is calculated on the basis

				of a price that will not be determined or reported until a date after the day

				the forward price is established.

						(B)ExclusionThe

				term formula price does not include—

							(i)any price term

				that establishes a base from which a purchase price is calculated on the basis

				of a futures market price; or

							(ii)any adjustment

				to the base for quality, grade, or other factors relating to the value of

				livestock or livestock products that are readily verifiable market factors and

				are outside the control of the packer.

							(16)Forward

				contractThe term forward contract means an oral or

				written contract for the purchase of livestock that provides for the delivery

				of the livestock to a packer at a date that is more than 7 days after the date

				on which the contract is entered into, without regard to whether the contract

				is for—

						(A)a specified lot

				of livestock; or

						(B)a specified

				number of livestock over a certain period of

				time.

						.

			

